internal_revenue_service number release date index number ---------------------- ------------------------------------------ ------------------------------- --------------------------- ------------- --------------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-102723-06 date date ---- -------------------------- -------------------------------- -------------------------------- --------------------------------- legend legend taxpayer ----------------------------------------------------------------------- date corporation a corporation b a b c d dear ------------ this is in reply to a letter dated date in which taxpayer requests a ruling concerning the proper treatment of a master repurchase_agreement the repo agreement under sec_856 of the internal_revenue_code you have requested a ruling that the repo agreement which is secured_by the collateral_assignment of mortgage loans and mortgage backed securities will generate income that is treated as interest on obligations secured_by mortgages on real_property or interests_in_real_property within the meaning of sec_856 and that the repo agreement will be treated as a real_estate asset under sec_856 and not as a security under sec_856 ----- ---- ---- plr-102723-06 facts taxpayer is a publicly traded domestic_corporation that elected to be taxed as a real_estate_investment_trust reit beginning with its tax_year ended date taxpayer’s principal activity is to acquire and hold mortgage loans secured_by mortgages or deeds of trust and mortgage backed securities for the production of interest_income corporation a is a domestic_corporation that is wholly-owned by taxpayer taxpayer and corporation a have jointly elected under sec_856 to treat corporation a as a taxable_reit_subsidiary trs of taxpayer corporation a’s principal activity is to hold the stock of one of more subsidiaries corporation a currently owns all of corporation b’s single class of stock corporation b is engaged in the business of originating purchasing pooling selling securitizing and servicing mortgage loans and selling securities in pools of mortgages taxpayer provides financing to corporation b under a warehouse line of credit to allow corporation b to originate mortgage loans and assemble pools of mortgages corporation b services mortgage loans held by taxpayer as well as loans that it previously securitized in remic transactions substantially_all of the mortgage loans that taxpayer acquires are obtained from corporation b including pools of mortgage loans securitized by corporation b taxpayer and corporation b propose to enter into a repurchase_agreement repo agreement taxpayer represents that the repo agreement is patterned after the form of master repurchase_agreement generally employed in the mortgage backed securities industry under the terms of the repo agreement corporation b will transfer mortgage loans to taxpayer against a transfer of funds by taxpayer with a simultaneous agreement by taxpayer to transfer to corporation b the purchased assets at a date certain against a transfer of funds by corporation b the aggregate amount of the outstanding balances of the assigned mortgage loans will equal or exceed the amount advanced to corporation b under the repo agreement the mortgage loans that are the collateral security and the subject of the repo agreement include both fixed rate and adjustable rate loans the interest rate on the repo agreement will be libor plus a spread that reflects the rate that corporation b would be charged as a stand alone borrower by an independent third party bank the interest rate on the repo agreement is not correlated to the interest rates on the underlying mortgage loans the repo agreement will be structured as an assignment of the mortgage loans from corporation b to taxpayer on a non-recourse basis and corporation b’s books would reflect taxpayer’s ownership of the mortgages taxpayer will be treated for all purposes included state contract law and bankruptcy law as being in possession of the mortgage loans that are sold pursuant to the repo agreement corporation b will remain as the servicer of the mortgages under the repo agreement plr-102723-06 and in the event of default on any mortgage will enforce the mortgage terms in taxpayer’s name as the mortgage loan servicer corporation b will remit to taxpayer amounts due on the repo agreement and retain any excess received on the mortgage payments taxpayer may engage in a number of transactions with corporation b pursuant to the repo agreement at the same time each transaction will involve different pools of mortgage loans each transaction under the repo agreement effectively will be collateralized by a separate discrete pool of mortgage loans in the form sold to fund that transaction in the event of a default under one transaction made pursuant to the repo agreement each of the other mortgage pools to the extent that it represents excess collateral for its loan would act as additional security for the other transactions between taxpayer and corporation b under the repo agreement the mortgage loans will have initial stated terms of a to b years the average term of the advances on the repo agreement is about c days each principal advance of funds that taxpayer makes to corporation b on the repo agreement will have a stated term of no longer than d days law and analysis to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 among the sources of income that qualify under sec_856 is interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 provides that at the close of each quarter of the taxable_year at least percent of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides in relevant part that at the end of each quarter of a taxable_year not more than percent of the value of a reit’s total assets may be represented by securities not more than five percent of the reit’s total assets may be represented by securities of any one issuer and a reit may not hold securities possessing more than percent of the total voting power or value of the outstanding securities of a single issuer sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_1 d of the income_tax regulations provides that local law definitions are not controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_1_856-3 provides that the term securities does not include real_estate_assets as defined in sec_856 plr-102723-06 revrul_80_280 1980_2_cb_207 concerns a reit that made loans to commercial real_estate developers the developer loans the developer loans were nonrecourse except for the security of commercial mortgages made to third party owners of real_property that were assigned to the reit by the developers as collateral the balances of the developer loans would never exceed the unpaid balance of the assigned mortgages to perfect its security_interest in the assigned mortgages the reit took custody of them as holder of the assigned mortgages the reit was able to enforce payment in its own name if an original mortgagor defaulted the reit collected all amounts due from the original mortgagors from these amounts the reit retained the interest due on the developer loans and remitted the balance to the developers revrul_80_280 holds that the developer loans commonly referred to as hypothecation loans qualify as real_estate_assets under sec_856 and the interest on the developer loans qualifies as interest on obligations secured_by mortgages on real_property the terms of the repo agreement between taxpayer and corporation b are comparable to the terms of the loans made by the reit to developers in revrul_80_280 the repo agreement provides that the assignment and sale of the underlying mortgage loans will be made on a nonrecourse basis and the outstanding balance of principal and accrued interest of the advances made under the repo agreement will not exceed the fair_market_value of the real_estate securing the mortgage loans additionally any default on a mortgage loan held as collateral will be enforced by corporation b in taxpayer’s name accordingly based on the information submitted and representations made we conclude that if the fair_market_value of the collateral securing the repo agreement continues to exceed the principal and accrued interest of the obligations issued by corporation b pursuant to the repo agreement interest_paid by corporation b to taxpayer under the repo agreement will qualify as interest on obligations secured_by mortgages on real_property or on interests_in_real_property within the meaning of sec_856 consequently the repo agreement constitutes a real_estate asset within the meaning of sec_856 and is not a security for purposes of the reit assets tests under sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer will otherwise qualify as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power of plr-102723-06 attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
